Petition denied by unpublished PÉR CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yuying Lin, a native and citizen of the People’s Republic of China, petitions for review of an order of the Board of Immigration Appeals denying as untimely, Lin’s motion to reopen her removal proceedings. We have reviewed Lin’s claims in conjunction with the administrative record, and conclude that the Board did not abuse its discretion in denying the motion as untimely filed. See 8 C.F.R. § 1003.2(a), (c)(2) (2015). We therefore deny the petition for review for the reasons stated by the Board. See In re: Yuying Lin (B.I.A. Aug. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.